Title: To George Washington from Brigadier General George Weedon, 20 January 1778
From: Weedon, George
To: Washington, George



Valley Forge, 20th January 1778

The Brigadiers and officers commanding Brigades in the Virginia line, having met in Consiquence of your Excellency’s directions of the 18th Instant to determine on Some fix’d system as a line to go by in the dismission of those Virginia Troops, whose time of Enlistment will shortly expire: Report as follows, Viz.
They give it as their opinion; that the men whose time of service, is nearly out, shall be regularly discharg’d by their respective Brigadiers, or Colonels Commanding Brigades in squads of 20 or 25 each as their time expires: and to be by a Commission’d Officer march’d in an orderly manner to their State; taking care that a sufficient number of Officers remain to Command those who have re-enlisted with the Army. Previous to this, the Brigadiers and Officers Commanding Brigades will direct in Brigade orders, Returns to be made to them of all those who are thus circumstanc’d: Certified by the officer who Recruited them; or ascertain’d by Certificates produc’d by the men who Claims a discharge, or to the best of our Judgment. We are also of opinion that their pay should be drawn, and the men paid up to the day of their dismission: and would therefore beg leave to suggest it to your Excellency whether steps should not be immediately taken for that purpose. Several men in the 9th Regiment whose times are out, cannot leave Camp for want of their Pay.

G. Weedon B. Gen.

